___________

                                   No. 95-3101
                                   ___________


Lonnie D. Snelling,                 *
                                    *
           Appellant,               *
                                    *
      v.                            *
                                    *
Montgomery County; John Whyte,      * Appeal from the United States
individually; John Doe, Deputy      * District Court for the
Sheriff, individually and           * Eastern District of Missouri.
officially; David Dowling,          *
individually; Marvin Cobb,          *        [UNPUBLISHED]
individually; Glenn Cobb,           *
individually; Thomas A.             *
Westhoff, individually,             *
                                    *
           Appellees.               *
                               ___________

                      Submitted:   May 3, 1996

                          Filed:   May 10, 1996
                                   ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Lonnie D. Snelling appeals the judgment of the District Court1
dismissing his civil rights action.     Having carefully reviewed the entire
record and the parties' submissions, we conclude the judgment of the
District Court was correct.   Accordingly, we affirm.   See 8th Cir. R. 47B.
The parties' motions for sanctions are denied.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-